Counsel for both defendants-appellants and plaintiff-appellee have filed here a joint motion in this matter in which they set forth:
"1. That the present appeal was taken from a judgment rendered and signed in Chambers at St. Bernard Parish, Louisiana, by J.C. Meraux, Judge, on December 30, 1940, and that it is conceded that said judgment is a nullity because it was not read, rendered and signed in open Court as provided by law, a fact which is patent on the face of the record.
"2. That it is, accordingly, proper and desirable that the judgment appealed from *Page 589 
be voided and annulled, and this case remanded for submission to the acting Judge of the Twenty-fifth Judicial District Court."
The parties being entitled to the relief asked for,
It is therefore ordered, adjudged and decreed that the judgment appealed from be and it is annulled, avoided and reversed, and that this cause be and it is remanded to the Twenty-Fifth Judicial District Court for the Parish of Plaquemines, for further proceedings consistent with the views herein expressed and according to law.
Reversed and remanded.